Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 5, 15, and cancellation of claims 2-4 in “Claims - 03/21/2022” have been acknowledged. 
This office action considers claims 1, 5-19 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 03/21/2022  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 5, and 15 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 5, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Susuki et al., of record (US 20200043955 A1 – hereinafter Susuki) in view of Park et al., of record (US 20090283763 A1 – hereinafter Park).
	Regarding Claim 1, Susuki teaches an array substrate (see the entire document; Fig. 13 along with Figs. 1-12,; specifically, [0043]-[0063], and as cited below), comprising:

    PNG
    media_image1.png
    282
    502
    media_image1.png
    Greyscale

Susuki – Fig. 13
a base substrate (11B; Fig. 13; 11B is clearly shown in Fig. 5) comprising a display area (AA – [0043] – “display region AA”) and a non-display area (NAA – [0043] – “non-display region NAA”); 
a first transistor (24 – [0043] – “the second TFT 24 disposed in the display region AA”) in the display area (AA); 
a second transistor (15 – [0043] – “first TFT 15 disposed in the non-display region NAA”) in the non-display area (NAA),
a substrate electrode ({33, 34} – [0062]-[0063]), the substrate electrode comprising: 
a first substrate electrode (34) between the first transistor (24) and the base substrate (11B); and 
a second substrate electrode (33) between the second transistor (15) and the base substrate (11B), 
there is an open circuit between the first substrate electrode (34) and the second substrate electrode (33 – 34 and 33 are separated by 36 formed of insulation – [0062] - hence, open. Also Fig. 11 for 36).
But, Susuki as applied above does not expressly disclose:
a size of the first transistor being smaller than a size of the second transistor; and 
wherein the first substrate electrode and the second substrate electrode are configured to adjust threshold voltages of the first transistor and the second transistor, respectively,
the first substrate electrode is supplied with a first adjustment voltage, the second substrate electrode is supplied with a second adjustment voltage, and 
an absolute value of the first adjustment voltage is different from an absolute value of the second adjustment voltage, 
an absolute value of the threshold voltage of the first transistor is different from an absolute value of the threshold voltage of the second transistor;
the absolute value of the threshold voltage of the first transistor is smaller than the absolute value of the threshold voltage of the second transistor; and the absolute value of the first adjustment voltage is smaller than the absolute value of the second adjustment voltage.
However, Susuki teaches in para. [0092] that “a specific planar shape or a specific arrangement region (size) of each gate electrode, each source electrode, each source region, each drain region, and each channel region may be altered as appropriate”.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to size the transistors such that a size of the first transistor being smaller than a size of the second transistor.
The ordinary artisan would have been motivated to size the transistors such that a size of the first transistor being smaller than a size of the second transistor so as to have the transistors function for specific applications.
But, Susuki as does not expressly disclose:
wherein the first substrate electrode and the second substrate electrode are configured to adjust threshold voltages of the first transistor and the second transistor, respectively,
the first substrate electrode is supplied with a first adjustment voltage, the second substrate electrode is supplied with a second adjustment voltage, and 
an absolute value of the first adjustment voltage is different from an absolute value of the second adjustment voltage, 
an absolute value of the threshold voltage of the first transistor is different from an absolute value of the threshold voltage of the second transistor;
the absolute value of the threshold voltage of the first transistor is smaller than the absolute value of the threshold voltage of the second transistor; and the absolute value of the first adjustment voltage is smaller than the absolute value of the second adjustment voltage.
However, in a related art, Park teaches wherein the first substrate electrode and the second substrate electrode are configured to adjust threshold voltages of the first transistor and the second transistor (Park in [0124] teaches first substrate electrode BG2 (for TFT T22), second substrate electrode BG1 (for TFT T11) and teaches “a threshold voltage of the first and second TFTs T11 and T22 may be controlled more easily”. See [0115]-[0116] of Park for details of how back-gate electrode adjusts the threshold voltage of a TFT) respectively and 
the first substrate electrode is supplied with a first adjustment voltage, the second substrate electrode is supplied with a second adjustment voltage (Park in [0124] teaches modes of transistors T22 and T11 may be different, therefore, operational threshold voltages are different for T22, T11 and therefore, adjustment voltage supplied to BG2 and BG1 will be different since they are different transistors. That is the logic circuit described in [0124] will supply different voltages for T22 and T11), and an absolute value of the first adjustment voltage is different from an absolute value of the second adjustment voltage (since the adjustment voltages supplied to BG2 and BG1 are different, their absolute values will be different).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first substrate electrode and the second substrate electrode are configured to adjust threshold voltages of the first transistor and the second transistor, respectively and the first substrate electrode is supplied with a first adjustment voltage, the second substrate electrode is supplied with a second adjustment voltage, and an absolute value of the first adjustment voltage is different from an absolute value of the second adjustment voltage as taught by Park into Susuki.
The ordinary artisan would have been motivated to integrate Park structure into Susuki structure in the manner set forth above for, at least, this integration will provide a way to adjust the threshold voltages of TFTs so that “an enhancement mode transistor or a depletion mode transistor may be embodied more easily” – Park – [0117].
Park also teaches in [0124] teaches modes of transistors T22 and T11 may be different, therefore, operational threshold voltages are different for T22, T11 and therefore, adjustment voltage supplied to BG2 and BG1 will be different since they are different transistors. That is the logic circuit described in [0124] will supply different voltages for T22 and T11, therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the absolute value of the threshold voltage of the first transistor can be made smaller than the absolute value of the threshold voltage of the second transistor and the absolute value of the first adjustment voltage can be smaller than the absolute value of the second adjustment voltage.
The ordinary artisan would have been motivated to integrate Park structure into Susuki structure in the manner set forth above for, at least, this integration will provide a way to adjust the threshold voltages of TFTs so that “an enhancement mode transistor or a depletion mode transistor may be embodied more easily” – Park – [0117]. 
Regarding Claim 5, the combination of Susuki and Park teaches claim 4 from which claim 5 depends.
But, Susuki does not expressly disclose wherein the first adjustment voltage is equal to 0 volt.
However, while Park’s system is designed to adjust a threshold voltage of a TFT by biasing the substrate electrode (BG2/BG1 see [0124]), the logic element (described in [0124]) does not need to adjust a threshold voltage, if no adjustment to the voltage is required.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to not bias the substrate electrode with any voltage when no adjustment of threshold voltage is needed as is well known in the art.
Regarding Claim 8, the combination of Susuki and Park teaches claim 1 from which claim 8 depends.
Susuki teaches wherein the first transistor (24 – Fig. 13) comprises a gate electrode (24A - [0050]), and a projection of the gate electrode of the first transistor on a plane (that is the projection of 24A on transistor 44 is on a plane), where the first substrate electrode is located, is located in the first substrate electrode (plane is located on 34); 
and/or, the second transistor comprises a gate electrode, and a projection of the gate electrode of the second transistor on a plane, where the second substrate electrode is located, is located in the second substrate electrode. 	
Regarding Claim 9, the combination of Susuki and Park teaches claim 1 from which claim 9 depends.
Susuki teaches wherein the array substrate further comprises a buffer layer (36 – [0062] – 36 is clearly shown in Fig. 10) on the base substrate (11B), and each of the first transistor (24) and the second transistor (15)27FP200174US comprises an active layer (24D for 24 – [0059] and 15D for 15 – [0063]), and the active layer ({24D, 15D}) is located on a side of the buffer layer away from the base substrate ({24D, 15D} located away from substrate 11B), and wherein the first substrate electrode (34) and the second substrate electrode (33) are both located on a side of the buffer layer close to the base substrate (that is {34, 33} are located on top side of 36 close to 11B). 
Regarding Claim 10, the combination of Susuki and Park teaches claim 9 from which claim 10 depends.
Susuki teaches wherein a part of the buffer layer (36) is located between the first substrate electrode (34) and the second substrate electrode (33), so that there is the open circuit between the first substrate electrode and the second substrate electrode (buffer layer 36 (formed of insulation – [0062]) is between 34 and 33 – therefore, there is no connection between 34 and 33, therefore open).  
Regarding Claim 11, the combination of Susuki and Park teaches claim 1 from which claim 11 depends.
Susuki teaches wherein the first substrate electrode (34) and the second substrate electrode (33) are located in the same layer (that is both 34 and 33 formed to substrate 11B).  
Regarding Claim 12, the combination of Susuki and Park teaches claim 11 from which claim 12 depends.
Susuki teaches wherein each of the first transistor (24) and the second transistor (15) comprises an active layer (24D for 24 – [0059] and 15D for 15 – [0063]), and a projection of the active layer (24D) of the first transistor (24) on a plane (that is projection of 24D on 24 is on a plane), where the first substrate electrode (34) is located, is located in the first substrate electrode (that is the projection falls on 34), and a projection of the active layer (15D) of the second transistor (15) on a plane (that is the projection of 15D on 15 on a plane), where the second substrate electrode (33) is located, is located in the second substrate electrode (that is the projection of 15D falls on 33).  
Regarding Claim 13, the combination of Susuki and Park teaches claim 1 from which claim 13 depends. 
Susuki further teaches further comprising a light shielding layer, wherein the light shielding layer (“first light blocking section 33” – [0063]) is configured to prevent light from a back side of the array substrate from illuminating an active layer of each of the first transistor and the second transistor (“the light directed toward the first channel region 15D is blocked by the first light blocking section 33” – [0063]), and wherein the substrate electrode and the light shielding layer are located in the same layer (33 and 34 are on 11B).
Regarding Claim 14, the combination of Susuki and Park teaches claim 1 from which claim 14 depends.
Susuki further teaches wherein the first transistor is a driving transistor of a pixel driving circuit (“a driver (a panel driving section, drive circuit section) 12 that drives the liquid crystal panel 11” – [0031] – that is a pixel panel comprising of transistors), and the second transistor is a driving transistor of a GOA driving circuit (“the gate circuit 14 that is disposed in the non-display region NAA of the array substrate 11B at least includes a first TFT (driving TFT) 15 that is included in various kinds of circuits” – [0034]. ”. Note: Applicant defines GOA as “gate driver” in para. [49] of the specification).
Regarding Claim 15, Susuki teaches an array substrate (see the entire document; Fig. 13 along with Figs. 1-12; specifically, [0043]-[0063], and as cited below), comprising:
a base substrate (11B; Fig. 13; 11B is clearly shown in Fig. 5) comprising a display area (AA – [0043] – “display region AA”) and a non-display area (NAA – [0043] – “non-display region NAA”); 
a first transistor (24 – [0043] – “the second TFT 24 disposed in the display region AA”) in the display area (AA); 
a second transistor (15 – [0043] – “first TFT 15 disposed in the non-display region NAA”) in the non-display area (NAA); and   
a substrate electrode (33 - [0062]-[0063]) between the base substrate (11B) and one of the first transistor and the second transistor (that is 33 between 11B and 15), wherein a projection of the one of the first transistor and the second transistor on a plane (that is projection of 15 is on a plane), where the substrate electrode (33) is located, is located within a projection of the substrate electrode on the plane (that is the projection of 15 falls on 33), and a projection of the other one of the first transistor and the second transistor on the plane (that is projection of 24 is on the plane), where the substrate electrode (33) is located, is spaced from the projection of the substrate electrode on the plane (that is projection of TFT 24 does not fall on 33 – in other words 24 and 33 are spaced apart).
But, Susuki as applied above does not expressly disclose the substrate electrode is supplied with an adjustment voltage having an absolute value greater than 0, so as to adjust a threshold voltage of the one of the first transistor and the second transistor.  
However, in a related art, Park teaches the substrate electrode (Park in [0124] teaches first substrate electrode BG1 for TFT T11) is supplied with an adjustment voltage having an absolute value greater than 0, so as to adjust a threshold voltage of the one of the first transistor and the second transistor ([0124] – “a threshold voltage of the first and second TFTs T11 and T22 may be controlled more easily”. See [0115]-[0116] of Park for details of how back-gate electrode adjusts the threshold voltage of a TFT. Voltage supplied to BG1 since when adjustment needed, a non-zero voltage is needed).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the substrate electrode is supplied with an adjustment voltage having an absolute value greater than 0, so as to adjust a threshold voltage of the one of the first transistor and the second transistor as taught by Park into Susuki.
The ordinary artisan would have been motivated to integrate Park structure into Susuki structure in the manner set forth above for, at least, this integration will provide a way to adjust the threshold voltages of TFTs so that “an enhancement mode transistor or a depletion mode transistor may be embodied more easily” – Park – [0117].
Regarding Claim 16, the combination of Susuki and Park teaches claim 1 from which claim 16 depends.
Susuki further teaches a display panel comprising the array substrate of claim 1 (Suzuki “A first embodiment of the present technology will be described with reference to FIGS. 1 to 16. In the embodiment section, a liquid crystal panel (a display panel) 11” – [0030]).
Regarding Claim 17, the combination of Susuki and Park teaches claim 1 from which claim 17 depends.
Susuki further teaches display device comprising the array substrate of claim 1 (“FIG. 13 is a cross-sectional view of the array substrate that has been subjected to a fourth insulation film forming process and a fifth insulation film forming process in the method of producing an array substrate” – [0022]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park and in further view of Jeong et al., of record (US 20150162251 A1 – hereinafter Jeong).
Regarding Claim 6, the combination of Suzuki and Park teaches claim 1 from which claim 6 depends.
But, Suzuki does not expressly disclose wherein the first substrate electrode is a planar electrode, a plurality of first transistors are provided, and projections of the plurality of first transistors on a plane, where the first substrate electrode is located, are all located in the first substrate electrode; 
and/or, the second substrate electrode is a planar electrode, a plurality of second transistors are provided, and projections of the plurality of second transistors on a plane, where the second substrate electrode is located, are all located in the second substrate electrode.
	However, in a related art, Jeong teaches wherein the first substrate electrode (Jeong Common electrode 276; Figs. 2-3; [0075])  is a planar electrode (“The TEG common electrode 276 of a planar type” – [0075])), a plurality of first transistors (400 – Fig. 3. [0075]. [0065] – “The one TEG pattern 400 may include a plurality of TEG thin film transistors ("TFTs")”) are provided, and projections of the plurality of first transistors on a plane, where the first substrate electrode is located, are all located in the first substrate electrode (projection of 400 containing plurality of transistors is on common electrode 276 as shown in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein the first substrate electrode is a planar electrode, a plurality of first transistors are provided, and projections of the plurality of first transistors on a plane, where the first substrate electrode is located, are all located in the first substrate electrode as taught by Jeong into the combination of Suzuki and Park.
The ordinary artisan would have been motivated to integrate Jeong structure into the combination of Suzuki and Park structure in the manner set forth above for, at least, this integration will provide a way to test all the plurality of transistors in 400 “thereby evaluating the corresponding processes and the characteristics of the elements” – Jeong [0009].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park and in further view of Liu et al., of record (US 20180348923 A1 – hereinafter Liu).
Regarding Claim , the combination of Suzuki and Park teaches claim 1 from which claim 7 depends.
But, Suzuki does not expressly disclose wherein a plurality of first substrate electrodes are provided, the plurality of first substrate electrodes are arranged in an array, a plurality of first transistors are provided, the plurality of first transistors are arranged in an array, and projections of the plurality of first transistors on a plane, where the first substrate electrodes are located, are located in the plurality of first substrate electrodes in one-to-one correspondence; 
and/or, a plurality of second substrate electrodes are provided, the plurality of second substrate electrodes are arranged in an array, a plurality of second transistors are provided, the plurality of second transistors are arranged in an array, and projections of the plurality of second transistors on a plane, where the second substrate electrodes are located, are located in the plurality of second substrate electrodes in one-to-one correspondence. 
	However, in a related art, Liu teaches a plurality of first substrate electrodes (Liu metal pattern 71 – Fig. 9 – [0071]) are provided, the plurality of first substrate electrodes are arranged in an array (array - plurality of 71), a plurality of first transistors are provided (“the array substrate is further provided with multiple thin film transistors” – [0071]), the plurality of first transistors are arranged in an array (array of thin film transistors), and projections of the plurality of first transistors on a plane (projections of thin film transistors are on a plane), where the first substrate electrodes are located, are located in the plurality of first substrate electrodes in one-to-one correspondence (“Each metal unit 71 within one sub-pixel region can be connected to the drain electrode of a thin film transistor corresponding to the sub-pixel region” – [0071] – therefore, each of 71 will have a one-to-one correspondence with sub-pixel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate wherein a plurality of first substrate electrodes are provided, the plurality of first substrate electrodes are arranged in an array, a plurality of first transistors are provided, the plurality of first transistors are arranged in an array, and projections of the plurality of first transistors on a plane, where the first substrate electrodes are located, are located in the plurality of first substrate electrodes in one-to-one correspondence as taught by Liu into the combination of Suzuki and Park.
The ordinary artisan would have been motivated to integrate Liu structure into the combination of Suzuki and Park structure in the manner set forth above for, at least, this integration will provide a “simplifying the manufacturing procedure of the array substrate and reducing the cost of the array substrate” – Liu [0071].

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Park and in further view of Bellaouar et al., of record (US 10326420 B1 – hereinafter Bellaouar).
Regarding Claim 18, the combination of Suzuki and Park teaches claim 1 from which claim 18 depends. 
But, Suzuki does not expressly disclose wherein the control method comprises: determining threshold voltages of both the first transistor and the second transistor; supplying a driving voltage to the first transistor, and supplying a first adjustment voltage to the first substrate electrode according to the driving voltage supplied to the first transistor, so that the first transistor operates at its threshold voltage; and supplying a driving voltage to the second transistor, and supplying a second adjustment voltage to the second substrate electrode according to the driving voltage supplied to the second transistor, so that the second transistor operates at its threshold voltage.
However, Park teaches supplying a first adjustment voltage to the first substrate electrode according to the driving voltage supplied to the first transistor, so that the first transistor operates at its threshold voltage; and supplying a driving voltage to the second transistor, and supplying a second adjustment voltage to the second substrate electrode according to the driving voltage supplied to the second transistor, so that the second transistor operates at its threshold voltage (Park in [0124] teaches first substrate electrode BG2 (for TFT T22), second substrate electrode BG1 (for TFT T11) and teaches “a threshold voltage of the first and second TFTs T11 and T22 may be controlled more easily”. See [0115]-[0116] of Park for details of how back-gate electrode adjusts the threshold voltage of a TFT).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate supplying a first adjustment voltage to the first substrate electrode according to the driving voltage supplied to the first transistor, so that the first transistor operates at its threshold voltage; and supplying a driving voltage to the second transistor, and supplying a second adjustment voltage to the second substrate electrode according to the driving voltage supplied to the second transistor, so that the second transistor operates at its threshold voltage as taught by Park into Susuki.
The ordinary artisan would have been motivated to integrate Park structure into Susuki structure in the manner set forth above for, at least, this integration will provide a way to adjust the threshold voltages of TFTs so that “an enhancement mode transistor or a depletion mode transistor may be embodied more easily” – Park – [0117].
But, Suzuki does not expressly disclose determining threshold voltages of both the first transistor and the second transistor.
However, it is well known in the art to determine threshold voltages of transistors as is also taught by Bellaouar (Bellaouar “determining a target threshold voltage of a PMOS transistor and a target threshold voltage of a NMOS transistor” – (C2 L17-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate determining threshold voltages of both the first transistor and the second transistor as taught by Bellaouar into the combination of Suzuki and Park.
The ordinary artisan would have been motivated to integrate Bellaouar structure into the combination of Suzuki and Park structure in the manner set forth above for, at least, this integration will provide a way to determine the a target threshold voltage of a transistor and precisely adjust it using substrate bias effect as is well known in the art.
Regarding Claim 19, the combination of Suzuki and Park teaches claim 15 from which claim 19 depends.
But, Suzuki does not expressly disclose wherein the control method comprises: determine threshold voltages of both the first transistor and the second transistor; 29FP200174US supplying a driving voltage, which is set to be equal to the threshold voltage of one of the first transistor and the second transistor which is not provided with the substrate electrode, to both the first transistor and the second transistor; and supplying an adjustment voltage to the substrate electrode, so that the other one of the first transistor and the second transistor which is provided with the substrate electrode operates at its threshold voltage.
However, Park teaches supplying a first adjustment voltage to the first substrate electrode according to the driving voltage supplied to the first transistor, so that the first transistor operates at its threshold voltage; and supplying a driving voltage to the second transistor, and supplying a second adjustment voltage to the second substrate electrode according to the driving voltage supplied to the second transistor, so that the second transistor operates at its threshold voltage (Park in [0124] teaches first substrate electrode BG2 (for TFT T22), second substrate electrode BG1 (for TFT T11) and teaches “a threshold voltage of the first and second TFTs T11 and T22 may be controlled more easily”. See [0115]-[0116] of Park for details of how back-gate electrode adjusts the threshold voltage of a TFT).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate supplying a first adjustment voltage to the first substrate electrode according to the driving voltage supplied to the first transistor, so that the first transistor operates at its threshold voltage; and supplying a driving voltage to the second transistor, and supplying a second adjustment voltage to the second substrate electrode according to the driving voltage supplied to the second transistor, so that the second transistor operates at its threshold voltage as taught by Park into Susuki.
The ordinary artisan would have been motivated to integrate Park structure into Susuki structure in the manner set forth above for, at least, this integration will provide a way to adjust the threshold voltages of TFTs so that “an enhancement mode transistor or a depletion mode transistor may be embodied more easily” – Park – [0117].
But, Suzuki does not expressly disclose determining threshold voltages of both the first transistor and the second transistor.
However, it is well known in the art to determine threshold voltages of transistors as is also taught by Bellaouar (Bellaouar “determining a target threshold voltage of a PMOS transistor and a target threshold voltage of a NMOS transistor” – (C2 L17-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate determining threshold voltages of both the first transistor and the second transistor as taught by Bellaouar into the combination of Suzuki and Park.
The ordinary artisan would have been motivated to integrate Bellaouar structure into the combination of Suzuki and Park structure in the manner set forth above for, at least, this integration will provide a way to determine the a target threshold voltage of a transistor and precisely adjust it using substrate bias effect as is well known in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898